Citation Nr: 1734729	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  16-09 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, including as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, including as due to exposure to herbicides.

3.  Entitlement to service connection for type II diabetes mellitus, including as due to exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to exposure to type II diabetes mellitus.

5.  Entitlement to service connection for a bilateral hand disability.

6.  Entitlement to service connection for the purpose of establishing eligibility to treatment under 38 U.S.C.A. § 1702.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, as secondary to service-connected hearing loss and tinnitus disabilities.

8.  Entitlement to a compensable evaluation for service-connected hearing loss disability.

9.  Entitlement to an increased evaluation for service-connected tinnitus.

10.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1961 to February 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from February and May 2015 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO). The Veteran's submission of evidence in June 2016 contains assertions that he is unable to obtain employment, to include as due to tinnitus and hearing loss.  As such, the Board finds that the issue of entitlement to TDIU has been raised and that the AOJ should develop the claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for an acquired psychiatric disorder, an increased evaluation for bilateral hearing loss and tinnitus, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service aboard the U.S.S. Hancock (CVA-19), an aircraft carrier, while stationed in the Gulf of Tonkin was not located within the inland waterways of the Republic of Vietnam.

2.  The Veteran did not enter the inland waterways or otherwise set foot in the Republic of Vietnam during service.

3.  The preponderance of the evidence shows that the Veteran's coronary artery disease, hypertension, type II diabetes mellitus, bilateral lower extremity peripheral neuropathy, and bilateral hand disabilities were not present in service or until many years thereafter and are not related to service or to an incident of service origin.

4.  The Veteran did not develop an active psychosis in service or within two years of service separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease, to include as due to herbicide exposure have not been met.  38 U.S.C.A. §§ 101(29), 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for hypertension, to include as due to herbicide exposure have not been met.  38 U.S.C.A. §§ 101(29), 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for type II diabetes mellitus, to include as due to herbicide exposure have not been met.  38 U.S.C.A. §§ 101(29), 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, including as due herbicide or type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 101(29), 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for service connection for a bilateral hand disability have not been met. 38 U.S.C.A. §§ 101(29), 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for service connection for the purpose of establishing eligibility for treatment of a psychosis under 38 U.S.C.A. § 1702 are not met. 38 U.S.C.A. 
 §§ 1702, 5107 (West 2014); 38 C.F.R. § 3.384 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.
The evidence of record is against a finding that an in-service event, injury or disease occurred during the Veteran's period of active duty that would support a finding of incurrence (herbicide exposure) or aggravation, or, in regard to the Veteran's claim for diabetic neuropathy, that a service-connected disease caused or aggravated a non-service connected disability.  

As such, the second McClendon requirement is not satisfied, and a VA examination is not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).  Neither the Veteran nor has representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

No further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Law and Regulations

Veterans are entitled to VA disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

A veteran who, during active military service, served in the Republic of Vietnam between January 6, 1962, and May 7, 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection 

The Veteran's service has been verified and the Board concludes that he had service aboard the U.S.S. Hancock (CVA-19) in the Gulf of Tonkin from February 1964 to January 1966.  The Veteran filed a claim in August 2014, asserting that he was exposed to herbicides and noting his service aboard the U.S.S. Hancock in support of his claim.  In response to a November 2014 VA letter, the Veteran reiterated his general contention that his service aboard the U.S.S. Hancock was the only information he had to support his claim of exposure to herbicides.  

The Board notes that the Veteran does not contend visitation to Vietnam or that his vessel, an aircraft carrier, transited inland waterways.  See 38 C.F.R. § 3.313(a); VAOPGCPREC 27-97 (Mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute "Service in the Republic of Vietnam" for purposes of 38 U.S.C.A. § 101(29)(A)); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the "blue water" Navy from presumptive herbicide exposure).  

While the Veteran asserts generally that his claimed disabilities are related to service (herbicide exposure), the most probative evidence does not show the Veteran was present in Vietnam, or in inland water ways of Vietnam, and he has not alleged exposure to herbicide in his duties aboard the U.S.S. Hancock.  

The Board finds that a presumption that the Veteran was exposed to herbicide is not warranted.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  

The Board acknowledges that the Veteran asserts he has a number of disabilities that are due to herbicide exposure.  The Board notes that the Veteran did not specify whether he also was claiming service connection on a direct basis.  However, there are no statements from the Veteran that his claimed coronary artery disease, hypertension, type II diabetes mellitus, bilateral lower extremity peripheral neuropathy, or bilateral hand disabilities were incurred as the result of in-service injury of disease in service.  See Application for Compensation dated August 2014; Notice of Disagreement dated June 2016, Substantive Appeal dated February 2016; Representative brief dated May 2016.

The Board notes that the Veteran has not alleged that coronary artery disease, hypertension, type II diabetes mellitus, bilateral lower extremity peripheral neuropathy, or bilateral hand disabilities had an onset in service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In any view of the matter, although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, the etiology of the Veteran's claimed disabilities, to include whether they are related to in-service herbicide exposure, injury, or disease, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The service treatment record does not show the Veteran manifested coronary artery disease, hypertension, type II diabetes mellitus, bilateral lower extremity peripheral neuropathy, or bilateral hand disabilities in service.  The Veteran's June 1961 entrance examination and February 1966 separation examination were normal in respect to the Veteran claimed disabilities and the remainder of the service treatment record does not show complaints of or treatment for his claimed disabilities.  The Board finds that the probative value of the Veteran's lay assertions are outweighed by the lack of manifestations of in-service pathology related to his claimed disabilities and a lack of a nexus between his claimed disabilities and his service as well as clinical evidence of record, which does not support a finding of continuous symptoms of coronary artery disease, hypertension, or type II diabetes mellitus and associated neuropathy since February 1966 to the present.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Accordingly, as the preponderance of the evidence is against the claims, service connection is not warranted for coronary artery disease, hypertension, type II diabetes mellitus, bilateral lower extremity peripheral neuropathy, or bilateral hand disabilities on any basis.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Treatment Pursuant to 38 U.S.C.A. § 1702

Under 38 U.S.C.A. § 1702(a), any Veteran of the Vietnam era who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before May 8, 1977, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702 (West 2014).  
The Veteran has not provided evidence of a psychosis, to include a diagnosis of psychosis or symptoms thereof, during active service or within two years of service separation.  Service treatment records and post-service VA treatment records do not show evidence of a diagnosis of psychosis or treatment for symptoms of psychosis.  

Accordingly, as the preponderance of the evidence is against the claim, eligibility to treatment pursuant to 38 U.S.C.A. § 1702 is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


CONCLUSION

The Board acknowledges and appreciates the Veteran's years of honorable service to this country.  This decision denying service connection is in no way meant to diminish that service.  Unfortunately, however, as the preponderance of the evidence is against the claims, the claims cannot be granted.


ORDER

Service connection for coronary artery disease is denied.

Service connection for hypertension is denied.

Service connection for type II diabetes mellitus is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Service connection for a bilateral hand disability is denied.

Eligibility to treatment pursuant to 38 U.S.C.A. § 1702 is denied.

REMAND

Service Connection for an Acquired Psychiatric Disorder

The Veteran filed a claim for depression in April 2015.  The RO denied service connection for depression, noting that VA treatment records showed a diagnosis of anxiety.  The Veteran was not afforded a VA examination.

The Veteran's representative submitted a private examiner's opinion dated May 2016 from H. H.-G., Ph.D.  The May 2016 opinion notes that the Veteran's service-connected "tinnitus and hearing loss disabilities are more likely than not causing his anxiety disorder due to another medical condition and preventing him from maintaining substantially gainful employment."  The Board finds this opinion and rationale are inadequate for adjudication purposes as it is conclusory and unclear.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran meets the criteria for VA to provide an examination and remand is necessary to obtain an adequate examination and opinion regarding his claimed psychiatric disability.  See 38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Increased Evaluations - Hearing Loss, Tinnitus

The Veteran receives treatment for his service-connected hearing loss from VA treatment facilities, and updated records must be obtained as they may be relevant to the Veteran's claim for an increased rating.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran was last afforded a VA examination for his hearing loss disability in December 2014.  Given the Veteran's assertions of a worsening of his disability and his inability to obtain or maintain substantially gainful employment due to his service-connected hearing loss and tinnitus disabilities, the Board finds that an examination is warranted to assess the current severity of his hearing loss disability as well as whether his tinnitus presents a unique disability picture.  See Green v. Derwinski, 1 Vet. App. 121 (1991); see also Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain ALL outstanding records pertinent to the Veteran's claims, specifically VA treatment records that have not been associated with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected hearing loss and tinnitus disabilities.  The examiner should provide an opinion on the impact and physical limitations of the Veteran's tinnitus and hearing loss in relation to employment.

The examiner should opine as to whether the Veteran's tinnitus manifests unique symptoms not contemplated by the rating schedule.

3.  Obtain a VA psychiatric examination and opinion: the examiner is directed to review the service treatment records, VA, and private medical treatment records, and the Veteran's statements. The examiner should provide the following opinions:

a)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that an acquired psychiatric disorder was incurred in service.

b)  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that an acquired psychiatric disorder is caused by or aggravated (worsened beyond a normal progression of the disease) by his service-connected tinnitus and hearing loss disabilities.

4.  After the above development is completed, adjudicate the claims remaining on appeal, including TDIU.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


